Case 2:20-cv-00605-JLB-MRM Document 19 Filed 01/25/21 Page 1 of 7 PageID 588




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

BARRINGTON R. PATTEN,

             Plaintiff,

v.                                               Case No: 2:20-cv-605-JLB-MRM

CHRISTINA M. LOWN,

             Defendant.


                                       ORDER

      On August 18, 2020, Plaintiff Barrington R. Patten filed this pro se complaint

as “the living soul in his ‘Sovereign Capacity’ as one of the people of preamble to the

1787 Constitution for the United States of America.” (Doc. 1 at 2.) The complaint

seeks judgment “discharg[ing] alleged claims” purportedly “in relation to an

instrument legal tender given [by Plaintiff] to Defendant,” identified in the body of

the complaint as “Navient,” and cites as the legal basis for such relief, the United

States’ suspension of the gold standard under Pub. l. No. 73-10, 48 Stat. 112-12

(1993), various provisions of the Uniform Commercial Code (“UCC”), “generally

accepted accounting principles,” “12 U.S.C. § 1972 Banks and Banking,” and “the

Foreign Sovereign Immunities Act.” (Id.)

      Because he requested leave to proceed in forma pauperis (see Doc. 4

(“Affidavit of Indigency”)), Plaintiff’s complaint was before the Magistrate Judge for

consideration pursuant to 28 U.S.C. § 1915(e). See Troville v. Venz, 303 F.3d 1256,

1260 (11th Cir. 2002) (applying § 1915(e) in a non-prisoner action). Section 1915(e)
Case 2:20-cv-00605-JLB-MRM Document 19 Filed 01/25/21 Page 2 of 7 PageID 589




instructs courts to dismiss any action wherein it is determined that an in forma

pauperis applicant’s lawsuit is “frivolous or malicious,” “fails to state a claim on

which relief may be granted,” or “seeks monetary relief against a defendant who is

immune from such relief.” 42 U.S.C. § 1915(e)(2)(B)(i)–(iii).

      The Magistrate Judge concluded that the complaint was frivolous, and that

Plaintiff had failed to state any claim upon which relief could be granted.

Consequently, the Magistrate Judge recommended that the complaint be dismissed

pursuant to section 1915(e)(2)(B). (Doc. 6.) The Magistrate Judge is spot on.

      After an independent review of the record—and noting that no objections

have been filed (see 28 U.S.C. § 636(b)(1))—the Court agrees with the findings of

fact and conclusions of law in the Report and Recommendation, including that the

complaint is frivolous and any amendment would be futile. As a result, the Court

dismisses Plaintiff’s complaint and strikes as procedurally improper Plaintiff’s

numerous documents filed after the entry of the Magistrate Judge’s Report and

Recommendation.

      A.     The Report and Recommendation

      Plaintiff’s assertions necessitate a brief discussion to underscore the

Magistrate Judge’s wise decision to both dismiss the complaint and stave off any

attempts by Plaintiff to file an amended complaint in this action. Plaintiff’s

complaint, while largely unintelligible, bears all the hallmarks of what has come to

be known as a “sovereign citizen” pleading. The Eleventh Circuit has explained

that “sovereign citizens” are those “who believe they are not subject to the




                                          -2-
Case 2:20-cv-00605-JLB-MRM Document 19 Filed 01/25/21 Page 3 of 7 PageID 590




jurisdiction of the courts.” See United States v. Sterling, 738 F.3d 228, 233 n.1

(11th Cir. 2013). The Sterling court further explained that “[c]ourts have been

confronted repeatedly by their attempts to delay judicial proceedings and have

summarily rejected their legal theories as frivolous.” Id. (citing United States v.

Benabe, 654 F.3d 753, 761–67 (7th Cir. 2011) (collecting sovereign citizen claims

and characterizing them as frivolous)).

      Sovereign citizens seeking to, among other things, avoid paying their

financial debts typically rely on the misguided application of legal authority, like

the United States’ suspension of the gold standard under Public Law 73-10 and

various and wholly inapplicable provisions of the UCC. See, e.g., Larkins v.

Montgomery Cnty. Cir. Ct., No. 2:19-CV-281-MHT-WC, 2020 WL 2744116, at *3

(M.D. Ala. Apr. 21, 2020), report and recommendation adopted, 2020 WL 2739821

(M.D. Ala. May 26, 2020) (noting that, although the plaintiff did not specifically

identify himself as a “sovereign citizen,” he clearly was advancing a common

sovereign citizen theory that Public Law 73-10 and the various cited provisions of

the UCC “somehow allow him to satisfy his debt to Defendants by converting a

demand for payment into a money order”); Young v. PNC Bank, N.A., No.

3:16cv298/RV/EMT, 2018 WL 1251920, at n.1 (N.D. Fla. Mar. 12, 2018) (noting that

plaintiff did not identify himself as a sovereign citizen but his attempt to extinguish

a lawful and legitimate debt under a bizarre legal theory bore the hallmarks of a

sovereign citizen theory).




                                          -3-
Case 2:20-cv-00605-JLB-MRM Document 19 Filed 01/25/21 Page 4 of 7 PageID 591




      Like the complaint in Larkins, the complaint here is “replete with the legal-

sounding but meaningless verbiage commonly used by adherents to the so-called

sovereign-citizen movement.” Larkins, 2020 WL 2744116, at *3. (quoting Sealey v.

Branch Banking & Trust Co., No. 2:17cv785-MHT-SMD, 2019 WL 1434065, at *2

(M.D. Ala. Apr. 21, 2019)); see also Banks v. Florida, No. 2:19-cv-756-FtM-38NPM,

2019 WL 7546620, at *2 (M.D. Fla. Dec. 17, 2019) (“Though adorned with pseudo-

legalese, the complaint in this action is simply nonsensical.”).

      Although a district court would normally afford a pro se plaintiff at least one

opportunity to amend his or her complaint, it need not do so if it finds an

amendment to the existing complaint would be futile. See Sibley v. Lando, 437

F.3d 1067, 1073 (11th Cir. 2005). Here, the Court finds that the Magistrate Judge

rightly precluded Plaintiff from amending his complaint because Plaintiff relies on

frivolous legal theories purportedly discharging an illegal or unsupportable debt

and any amendment to his complaint would be futile. See Sterling, 738 F.3d at 233

n.1 (recognizing that courts routinely reject sovereign citizen legal theories as

“frivolous”); Trevino v. Florida, 687 F. App’x 861, 862 (11th Cir. 2017) (affirming

district court’s sua sponte dismissal of sovereign citizen’s complaint as frivolous);

United States v. Benabe, 654 F.3d 753, 761–67 (7th Cir. 2011) (discussing sovereign

citizen arguments as having no validity in country’s legal system and

recommending that they be “rejected summarily, however they are presented”);

Lawrence v. Holt, No. 5:18-cv-639-AKK-JHE, 2019 WL 1999783, at *2 (N.D. Ala.

Apr. 12, 2019), report and recommendation adopted, 2019 WL 1989607 n.1 (N.D.




                                          -4-
Case 2:20-cv-00605-JLB-MRM Document 19 Filed 01/25/21 Page 5 of 7 PageID 592




Ala. May 6, 2019) (noting the Eleventh Circuit has repeatedly rejected sovereign

citizen legal theories as frivolous); Roach v. Arrisi, 8:15-cv-2547-T-33AEP, 2016 WL

8943290, at *2 (M.D. Fla. Jan. 7, 2016) (recognizing that sovereign citizen theories

have been consistently rejected by courts and describing them as “utterly frivolous,”

“patently ludicrous,” and a waste of the court’s time “being paid for by hard-earned

tax dollars”) (citation omitted)); see also Patten v. LaClair, No. 2:19-cv-763-FtM-

60NPM, 2020 WL 94571 (M.D. Fla. Jan. 8, 2020), adopting report and

recommendation, 2019 WL 7500467 (M.D. Fla. Dec. 12, 2019) (dismissing another

lawsuit brought by the same Plaintiff here against a financial institution that also

relied upon a sovereign citizen theory for its allegations). 1

      B.     Plaintiff’s filings subsequent to the issuance of the
             Report and Recommendation

      After the Magistrate Judge issued his Report and Recommendation, Plaintiff

filed multiple motions that are currently pending in this case, including four

motions for entry of default and default judgment (Docs. 7, 9, 12, 14), a “Motion to

Correct Clerical Mistake” in the naming of the Defendant (Doc. 11), and a document

entitled “Plaintiff’s Statement of Material Facts For Motion for Summary

Judgment” (Doc. 16), which is not itself a motion for summary judgment but which

the Court will construe as one.


      1Plaintiff has now been admonished in two separate lawsuits in this Court of
the frivolousness of claims against a financial institution based on allegations rooted
in a sovereign citizen theory of relief. He is forewarned that any future lawsuit he
may file that relies on the same or similar sovereign citizen theory of relief may be
deemed to be filed without a good faith basis in law and would subject Plaintiff to
sanctions under Federal Rule of Civil Procedure 11.



                                           -5-
Case 2:20-cv-00605-JLB-MRM Document 19 Filed 01/25/21 Page 6 of 7 PageID 593




        In affidavits supporting his motions for default and default judgment,

Plaintiff claims Defendant received the summons and complaint “as reflected on the

docket sheet by the proof of service filed on 19 August 2020.” (Docs. 13, 15.) The

docket does not reflect any such proof of service but instead reveals only that

Plaintiff filed an unissued form summons that the Clerk of Court never signed

because the Court never granted Plaintiff’s IFP motion in the first place. In any

event, the summons itself that Plaintiff filed does not constitute satisfactory proof of

service. See Fed. R. Civ. P. 4(l) (setting forth proof of service requirements).

        Until Plaintiff either pays the filing fee or is granted IFP status by the Court,

the Clerk of Court cannot issue a summons under the applicable rules. If Plaintiff

pays the filing fee or is granted IFP status, then the Clerk of Court would issue the

summons and Plaintiff thereafter must serve that summons and the complaint on

Defendant in a manner and timeframe prescribed by the Federal Rule of Civil

Procedure 4. It is only after this sequence in events takes place that it could even

become possible for Defendant to default. None of these requirements were done in

this case. Accordingly, Plaintiff’s motions for default and for summary judgment

are improper and will be stricken, and his motion to correct a clerical mistake is

moot.

        For the foregoing reasons, it is hereby ORDERED:

        1.    The Report and Recommendation, Doc. 6, is ADOPTED, and

Plaintiff’s Affidavit of Indigency, Doc. 4, which the Court construes as a motion for




                                           -6-
Case 2:20-cv-00605-JLB-MRM Document 19 Filed 01/25/21 Page 7 of 7 PageID 594




leave to proceed in forma pauperis under 28 U.S.C. § 1915 and Local Rule 4.07, is

DENIED without prejudice.

        2.    Plaintiff’s motions for default, Docs. 7, 9, 12, and 14, and “Plaintiff’s

Statement of Material Facts For Motion for Summary Judgment,” Doc. 16, which

the Court construes as a motion for summary judgment, are STRICKEN.

        3.    Plaintiff’s “Motion to Correct Clerical Mistake,” Doc. 11, is DENIED

as moot.

        4.    The complaint is DISMISSED pursuant to 42 U.S.C. § 1915(e)(2)(B)(i)

& (ii), without leave to amend, for failure to state a legally sufficient claim for relief.

The Court further finds that the allegations set forth in Plaintiff’s complaint are

frivolous.

        The Clerk of Court is DIRECTED to terminate any pending motions not

otherwise addressed in this order, to enter judgment accordingly, and to close the

file.

        ORDERED at Fort Myers, Florida, on January 25, 2021.




                                           -7-
